Citation Nr: 1809552	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-15 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Christopher J. Boudi, Esq.


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Board has re-characterized the claim as it appears on the cover page.  In making this determination, the Board notes that the Veteran has been diagnosed with various psychiatric disorders over the years, including PTSD, bipolar disorder, and specified trauma-related disorder, and that a grant of service connection for an acquired psychiatric disorder incorporates all such psychiatric symptomatology reported by the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  


FINDINGS OF FACT

1. The Veteran does not have PTSD. 

2. The Veteran has an acquired psychiatric disorder that is etiologically related to service.

3. The Veteran has tinnitus that is etiologically related to service. 

4. The Veteran's bilateral hearing loss is not caused by or otherwise etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§  1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in July 2010. September 2010, March 2012, and May 2016.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017).  The duty to assist the Veteran has also been satisfied in this case.  The Board is cognizant that the Veteran, through his attorney, has oddly challenged the adequacy of the August 2012 VA medical opinion for failure to provide a nexus opinion.  However, as discussed below, the August 2012 VA medical opinion provided a negative nexus opinion.  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his hearing loss claim in this Board decision.  

Additionally, the Board finds that the competent and probative evidence of record supports the grant of service connection for an acquired psychiatric disorder and tinnitus.  These awards represent a full grant of the issue on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.





II. Service connection

      Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Acquired Psychiatric Disorder

	Discussion

As a preliminary matter, the Board recognizes the inconsistent diagnoses of PTSD in the record.  On one hand, the primary records in support of the presence of PTSD are a March 2006 treatment record, which reflects a diagnosis of bipolar disorder and possible PTSD, presumably on the presence of some symptoms consistent with PTSD, and a November 2010 diagnosis of bipolar disorder and PTSD by a private clinician.  Parenthetically, the Board notes that it is not clear whether such diagnoses were established in accordance with DSM criteria.  On the other hand, clinical treatment records on file are overwhelmingly negative for a PTSD diagnosis.  For instance, report of the November 2011 VA examination reflects, in pertinent part, that the Veteran did not meet the criteria for a PTSD diagnosis, but rather was appropriately diagnosed with bipolar disorder.  Similar findings were noted in the report of the June 2016 VA examination.  Of note, similar findings were also noted in the November 2017 private physician's statement.  Specifically, the physician indicated that currently the Veteran does not meet the full criteria of a PTSD diagnosis due to the duration, frequency, and severity of his symptoms, but rather, was appropriately diagnosed with specified trauma related stress disorder.  

Notwithstanding, the Board finds that service connection is warranted for the psychiatric disability that is currently afflicting the Veteran.  To that extent, the Board notes that any inconsistency regarding the diagnoses of a specific psychiatric disorder is harmless for rating purposes because a grant of service connection for an acquired psychiatric disorder incorporates all such psychiatric symptomatology reported by the Veteran.  See Clemons, supra.  Accordingly, the Board finds no prejudice to the Veteran will result in the adjudication of his claim.

The evidence clearly shows the Veteran has an acquired psychiatric disorder.  At a minimum, he has a diagnosis of bipolar disorder and specified trauma related stress disorder.  Post-service medical treatment records dated between June 1997 and March 2017 reflect numerous mental health related records and diagnoses.  For instance, records dated in June 1997 reflect a diagnosis of bipolar disorder.  Treatment records dated in February 2010 reflect, in pertinent part, a diagnosis of bipolar disorder.  Social Security Administration (SSA) records reflect anxiety-related disorder.  Medical records also reflect a history of prescribed psychiatric medication. 

Concerning an in-service event, illness, or injury, the Veteran has consistently reported psychiatric symptoms stemming from one or more traumatic events in service.  Military personnel records (MPRs) reflect the Veteran served aboard the U.S.S. Turner Joy from January 1968 to November 1968, which was in the official waters of the Republic of Vietnam (RVN) during that time period.  The Veteran indicated that on at least two occasions, the U.S.S. Turner Joy engaged in combat operations off the coast of RVN.  The Veteran has indicated that this anticipating of death caused him a great deal of emotional distress.  Inasmuch as at least one reported event is consistent with his duties as aboard the U.S.S. Turner Joy, the Board finds that the event is consistent with the places and circumstances of his service.

Finally, the evidence of record plausibly suggests a nexus between the Veterans' acquired psychiatric disorder and military service.  Specifically, the November 2017 physician's statement opined, in pertinent part, that the Veteran's specified trauma related stress disorder is at least as likely as not related to his active military service.  In doing so, the physician noted the stressful events reported in service and the corresponding behavioral changes in the Veteran since service.  In particular, the physician noted the Veteran's history of psychiatric symptoms since service which he self-medicated with alcohol.  Also, the examiner referenced the Veteran's psychiatric hospitalization only a few years after service, at which time he was diagnosed with bipolar disorder.  Since then, the Veteran has also been has been prescribed psychiatric medication to manage his symptoms.  This is echoed by the statements from the Veteran and other sources indicating that the various events in service caused him a great deal of mental distress with continuous symptoms since.  For instance, in a statement dated in September 2010, the Veteran's spouse noted significant behavioral and personal changes in the Veteran since returning from RVN.  Specifically, she noted he exhibited symptoms of isolationism and social avoidance, nightmares with related sleep disturbance, alcohol dependence, and irritability. 

Based on the above, the Board finds that the medical evidence is, at the very least, in equipoise as to whether the Veteran's acquired psychiatric disorder was caused by or a result of his active military service.  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder is warranted.

Tinnitus

	Discussion

Based on a review of the record, the Board finds that service connection is warranted for the Veteran's claimed bilateral tinnitus.  

In a statement dated in September 2010, the Veteran indicated persistent ringing in his ears since service.  Similarly, in a statement dated in April 2014, the Veteran explained that he was exposed to acoustic trauma while aboard the U.S.S. Turner Joy.  He indicated that his sleeping-quarters were in close proximity to the Mount 51 on the ship, and would hear not only the discharge of rounds but the hydraulic system directing the mount.  

Since the description of the Veteran's acoustic trauma is consistent with the places and circumstances of his service, VA concedes that the Veteran has, at the very least, moderate probability of noise exposure during service.  As such, the Veteran's in-service noise exposure is conceded.  

Additionally, the Veteran has clearly asserted a continuity of symptomatology since service, and there is no persuasive evidence of record indicating that the Veteran's statements regarding a ringing sensation are not credible.  See Baldwin v. West, 13 Vet. App. 1 (1999); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).

As such, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.

Bilateral Hearing Loss

Based upon a review of the record, the Board finds that service connection for bilateral hearing loss is not warranted in this case because the evidence does not show a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  

In making this finding, the Board notes the Veteran's service treatment records are negative for any complaints and/or treatment for or diagnosis of hearing loss during service.  

On the authorized audiological evaluation in April 1966, i.e., Veteran's entrance examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
--
5
LEFT
5
5
5
-- 
5

The Veteran was not provided an audiological evaluation upon separation from service.  However, a periodical examination dated in April 1972 reflects the Veteran denied any difficulty hearing.  

The first evidence of record since service, other than the Veteran's own statements, is a VA audiological evaluation conducted in October 2010.  Parenthetically, the Board notes that treatment records dated in December 2009 reflect the Veteran denied any difficulty hearing.  Report of the October 2010 VA examination reflects, in pertinent part, the Veteran's statements regarding a history of noise exposure in service and difficulty hearing since.  The Veteran also reported a history of occupational and recreational noise exposure since service, but noted he wore hearing protection.  

At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
40
45
LEFT
20
15
10
50
50

Speech audiometry revealed speech recognition ability of 100 percent, bilaterally.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner opined that the Veteran's bilateral hearing loss is less likely than not caused by or a result of service.  In doing so, the examiner highlighted the Veteran's significant occupational and recreational noise exposure, i.e., over 3 decades, since service.  

An addendum opinion was obtained in August 2012.  Report of the August 2012 VA medical opinion reflects, in pertinent part, the examiner's opinion that the Veteran's bilateral hearing loss is less likely than not caused by or a result of service.  In doing so, the examiner indicated that, despite the Veteran's statements, the record does not reflect hearing loss prior to the October 2010 VA examination. The examiner expressed agreement with the October 2010 VA examiners suggestion that the Veteran's significant occupational noise exposure is the likely etiology.  

The Board has considered the Veteran's statements, including that his hearing loss is related service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, questions of medical causation fall outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  In this case, the cause of the Veteran's hearing loss is a matter suited to the realm of medical expertise.  As such, to the extent the Veteran is addressing questions of medical causation, the Board finds his statements are not competent lay evidence.  Notwithstanding, the probative medical evidence outweighs the lay statements.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board sympathetically finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for entitlement, that doctrine is not helpful to the Veteran.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).









(Continued on the next page)
ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


